DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 1/11/2021.
Claims 21-40 are currently pending and being examined. 
Information Disclosure Statement
The IDS filed on 4/11/2022 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-28, 31-35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. US 2011/0288573 in view of Leimbach et al. US 2012/0080477.
Regarding claim 21: 
Yates teaches a surgical stapling system (10), comprising: 
an end effector (12) configurable in an open configuration and a closed configuration, comprising: 
an elongate channel (22); 
an anvil (24); 
a staple cartridge (34) removably positioned in said elongate channel, wherein said staple cartridge comprises a plurality of staples removably stored therein ([0181]); 
a firing assembly (3682) movable from a starting position toward an ending position during a firing stroke, wherein said staples are deployable from said staple cartridge based on said firing assembly moving toward said ending position, wherein said firing assembly comprises: 
a first firing portion (3684) configured to maintain said end effector in said closed configuration as said firing assembly moves toward said ending position; and 
a second firing portion (3682) extending from said first firing portion, wherein said second firing portion comprises a plurality of laminated strips ([0344], “stacked sheets”); 
a motorized system (e.g. see claim 1) configured to drive said firing assembly toward said ending position
an elongate shaft (8/3662) including a bayonet connection interface ([0342]); and a handle assembly (6).
Yates does not explicitly disclose wherein said motorized system comprises: a motor; a gear rotatable by said motor; and a rack configured to longitudinally move based on rotations of said gear, wherein said rack is operably coupled to said second firing portion, and wherein said firing assembly is movable toward said ending position based on longitudinal movement of said rack.
Leimbach, however, discloses a similar motorized surgical stapling system, teaching “the motor may rotate the gearbox 224, intermediate gear 230, drive gear 232 and rack 238 to ultimately push the firing bar 108 distally” ([0099]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the system of Yates, by having the motorized system comprise a motor; a gear rotatable by said motor; and a rack configured to longitudinally move based on rotations of said gear, wherein said rack is operably coupled to said second firing portion, and wherein said firing assembly is movable toward said ending position based on longitudinal movement of said rack, as taught by Leimbach, in order to indirectly drive the firing member by rotation of the motor.Regarding claim 24: 
The combination of Yates and Leimbach teaches the surgical stapling system of Claim 21, wherein said bayonet connection interface comprises a bayonet receiving member configured to engage a bayonet mounting member (Yates, [described in 0345]).Regarding claim 25: 
The combination of Yates and Leimbach teaches the surgical stapling system of Claim 21, wherein said staples comprise: a base comprising a substantially flat surface; and a leg extending from said base (Yates, FIG. 152 shows base and legs of staples 5098).Regarding claim 26: 
The combination of Yates and Leimbach teaches the surgical stapling system of Claim 25, wherein said base defines a base plane, wherein said leg defines a leg plane, and wherein said leg plane is offset said base plane (Yates, envisaged in FIG. 152).Regarding claim 27: 
The combination of Yates and Leimbach teaches the surgical stapling system of Claim 21, further comprising an articulation joint, wherein said end effector is rotatable relative to said elongate shaft about said articulation joint (Yates, described in [0272]).
Regarding claim 28: 
As discussed in the rejection of claim 21 above, the combination of Yates and Leimbach teaches the claimed surgical fastening system (Examiner notes the first and second firing portions of claim 21 are respectively called the coupling and drive members in claim 28). 
Regarding claim 35: 
As discussed in the rejection of claim 21 above, the combination of Yates and Leimbach teaches the claimed surgical stapling system, wherein the firing assembly comprises: a head portion comprising a first flange (Yates, shown in FIG. 99 at upper portion of 2532) configured to engage said anvil as said firing assembly moves toward said fired position and a second flange (shown in FIG. 99 at lower portion of 2532)  configured to engage said elongate channel as said firing assembly moves toward said fired position; and a tail portion (e.g. 3682) extending from said head portion, wherein said tail portion comprises a plurality of laminated strips ([0344], “stacked sheets”).
Regarding claims 31 and 38: 
The combination of Yates and Leimbach teaches the surgical fastening system of Claims 31 and 38, as described in the rejections of claim 24 above.Regarding claims 32 and 39: 
The combination of Yates and Leimbach teaches the surgical fastening system of Claims 32 and 39, as described in the rejections of claim 25 above.Regarding claim 33: 
The combination of Yates and Leimbach teaches the surgical fastening system of Claim 33, as described in the rejection of claim 26 above.Regarding claim 34: 
The combination of Yates and Leimbach teaches the surgical fastening system of Claim 34, as described in the rejection of claim 27 above.
Regarding claim 40: 
The combination of Yates and Leimbach teaches the surgical stapling system of Claim 35, wherein said tail portion extends through said articulation joint (envisaged in FIG.1 ).
Claims 22-23, 29-30, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yates and Leimbach, as applied above, and further in view of Knodel et al. US 2004/0059374.
Regarding claim 22: 
The combination of Yates and Leimbach teaches the surgical stapling system of Claim 21, but does not teach wherein said anvil comprises: an anvil body and an anvil cap welded to said anvil body, wherein said anvil cap is configured to increase a stiffness of said anvil.
Knodel, however, teaches wherein said anvil comprises: an anvil body (22) and an anvil cap (10) attached to said anvil body, wherein said anvil cap is configured to increase a stiffness of said anvil ([0033]).
Knodel does not explicitly disclose welding, however, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the system of the combination of Yates and Leimbach, by providing an anvil cap to the anvil, as taught by Knodel, configured to increase a stiffness of said anvil, and to weld the cap to the anvil body such that the increased stiffness is made permanent.Regarding claim 23: 
The combination of Yates and Leimbach teaches the surgical stapling system of Claim 21, but does not teach wherein said elongate channel comprises: an elongate channel body and an elongate channel cap welded to said elongate channel body, wherein said elongate channel cap is configured to increase a stiffness of said elongate channel.
Knodel, however, teaches wherein the anvil comprises an anvil body (22) and an anvil cap (10) attached to said anvil body, wherein said anvil cap is configured to increase a stiffness of said anvil ([0033]).
In view of Knodel’s teachings regarding stiffening the anvil via an anvil cap, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the system of the combination of Yates and Leimbach, by providing a channel cap to the channel body, as suggested by Knodel, configured to increase the stiffness of the lower jaw, and to weld the cap to the channel body such that the increased stiffness is made permanent.
Regarding claim 29-30 and 36-37: 
The combination of Yates, Leimbach, and Knodel teaches the surgical fastening systems of Claims 29-30 and 36-37, as described in the rejections of 22-23 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731